Day, J.
1. PLEADING : niaiof corporate act. The motion was improperly sustained. The petition alleges that the note and mortgage were executed by the defendant through its duly authorized board of ° J R’ustees. The answer denies that the note is the note 0f ^ defendant, and denies that it was executed or made by the defendant in any way whatever. The answer contains the same denials as to the mortgage. It puts directly in issue the allegations of the petition that the notes and mortgage were executed by the defendant through its duly authorized board of trustees. In order to recover under this issue, it is certainly necessary for the plaintiff to produce in evidence the note and mortgage, and probably to prove that the persons signing them were trustees of defendant, and as such, authorized by virtue of their general powers, or otherwise, to execute the note and mortgage. It is clear that the defendant, under these denials, would be authorized to introduce evidence that the persons signing the note and mortgage were not trustees of the defendant, and that they had no authority to execute the note and mortgage.
Reversed.